Title: Editorial Note: Jefferson’s Policy Concerning Presents to Foreign Diplomats
From: 
To: 


    Jefferson’s Policy Concerning Presents to Foreign DiplomatsEditorial Note
    Soon after taking office, Jefferson was obliged to address himself to the task of terminating relations, diplomatic and otherwise, that he had thought on leaving France to be only temporarily suspended. One unavoidable duty was that of making “the accustomary present … to the Introducteur des Ambassadeurs and to Sequeville their Secretary,” through whom notice usually came of the king’s farewell gift to a departing diplomat. Jefferson instructed Short to arrange for the former and forestall the latter, and his manner of doing so suggested that he was prompted as much by a deep-rooted aversion to this particular diplomatic custom as by the constitutional prohibition against the acceptance by public officers of gifts from kings or princes. The aversion, indeed, sprang from the same source as the legal prohibition: a belief that officials in a republic should make a clear line of demarcation between private interest and public duty in respect to the acceptance of emoluments of any sort. Jefferson had made his own position perfectly clear  in consciously refusing, for example, to engage in land speculation because he wished to remain free of involvement as a legislator. Hence the constitutional prohibition, coinciding with his own principles, was a convenient excuse for avoiding the customary gift from the king. But the prohibition was not absolute, and so Jefferson asked Short to withhold the contingent clause, hoping that this would protect him from being “laid on the gridiron of debate in Congress” for a paltry object. His hope that the new republic could break loose from this well-established diplomatic custom was doomed to swift disappointment.
Jefferson’s instructions to Short went out by duplicate and triplicate through various channels, one of them the English packet. It is difficult to believe that this multiplied private letter did not come to the attention of the French government, perhaps to the eyes of the introducteur and the secrétaire, and possibly to the French chargé d’affaires in New York, Louis Guillaume Otto. Whether it did or not, the letter was not two weeks old when Otto wrote quite unofficially and confidentially suggesting that the American government make some “marque de souvenir et d’estime” for La Luzerne. Otto first broached the matter to Jefferson in conversation, and he could scarcely have done so had he not believed the successor to John Jay to be, as De Moustier had reported to Montmorin, “l’homme que nous pouvions le plus desirer de voir à la tete de ce departement.” Even so, the tactful hint was an embarrassing one that could not be disregarded. If some “marque de souvenir et d’estime” should be awarded La Luzerne, a similar gesture would be in order for De Moustier. Two considerations made the latter prospect especially unappealing, despite Jefferson’s friendly feelings for the minister whose recall had not yet been announced. The first was that Jefferson himself had been primarily responsible for prompting De Moustier’s recall, doing so unofficially and in a manner not prejudicial to the minister’s diplomatic career. The second was that two successive gestures of esteem for departing diplomats would seem to guarantee the transference to American institutions of a convention that Jefferson would have been happy to abandon to Europe.
But if the embarrassment was unavoidable, the new secretary of state set about preparing himself to meet it in characteristic fashion. He consulted Adams, Jay, and Franklin’s grandson concerning the royal gifts made to American diplomats during the period of confederation. This was not the first time that he had called upon William Temple Franklin for advice about established conventions governing presents by and for  diplomats. There is in his papers an undated MS in young Franklin’s hand, obviously prepared about the time that Jefferson succeeded Benjamin Franklin as minister at Versailles, entitled “Memorandum of Etrennes, given by Dr. Franklin on New-Years Day, at Versailles.” It is that and more. It lists the amounts customarily given at the holiday to the valet de chambre, livery servants, and porter of Vergennes (144 livres); to the “porters at Mr. de Rennevalles [Rayneval’s] bureau” (24 livres); to the “Coffee men at the Salle des Ambassadeurs” and the huissiers there (72 livres); to the “Servants of the 2 Introducteurs des Ambassadeurs” and the secretary—“They call on you for it” (72 livres); and to the quêteuse if the minister should attend “When the foreign Ministers go to Chapel on New-Years Day” (24 livres). These totalled 336 livres. For the four years that Jefferson was called upon to observe this diplomatic custom, he regularly paid the 72 livres to the secrétaire and the servants of the introducteurs who called promptly on New Year’s Day. His meticulous Account Book also shows that he followed young Franklin’s advice scrupulously as to amounts, sometimes paying the 240 livres for other “court fees” very late—once as late as the 13th of January. That advice had also suggested that Jefferson’s predecessor had occasionally gone beyond the demands of convention. Thus “Dr. F. has also sometimes given to Mr. Rennevalles Servant 24.* but not constantly and I believe it is not usual for Ministers to do it.” Also “When Dr. F. had much Business to transact with the Ministers of the Marine and War Departments and went often to see them, he gave 24.₶ to each of their Porters, but this is not as the others an establish’d Custom.” Jefferson’s Account Book reveals that this amiable departure by Franklin had become an unconventional custom as binding as any other. In 1787 he gave Rayneval’s garçon de bureau 24 livres and in 1789 he gave his domestique the same amount, being as systematically irregular in observing the custom started by Franklin as he was regular in following the conventions of the corps diplomatique. But not once did Jefferson contribute anything to the quêteuse in chapel. This single failure to observe the suggestions in young Franklin’s memorandum is significant. Later as president of the United States, employing his own funds, Jefferson felt free to make donations to various religious denominations. But as the accredited representative of a secular sovereign, using public funds, he evidently thought himself not free to make any contribution to an ecclesiastical establishment.
In that memorandum William Temple Franklin had pointed out that the secrétaire, De Séqueville, had a preference for money over trinkets and that this, too, had resulted in a convention: “On leaving the Court, after you have received the Kings Present from the Hands of one [of] the Introducteur[s] and Secretaire des Ambassadeurs, it is an establish’d  Rule to make each of them a Present for the supposed services they have render’d you.—To the former it is usual to give a Gold Snuff Box, value about 1200.₶ To the latter a Box value about 800.₶ But the present Secretary, having a large Family, and not being very easy in his Circumstances, He prefers receiving it in Money: and the Method the Ministers adopted is to send him the Present in Billets of the Caisse D’Escompte, with a Letter, requesting him to chuse a Box for himself. These Presents are more considerable from an Ambassador; they are here rated for the Ministers Plenipotentiary.”
Jefferson’s scrupulous regard for the precedent established by Franklin is further emphasized by the fact that he sought, and quite disregarded, the advice of the one man in Paris who was entitled to be regarded as the preeminent arbiter in such matters. This was Friedrich Melchior, Baron von Grimm (1723–1807), whose Correspondance littéraire, philosophique, et critique in seventeen volumes reveals him not merely as an encyclopedist but also as an authority on the customs and conventions of European courts. The memorandum that Grimm furnished to Jefferson, undoubtedly on request, is precise and authoritative, lacking the deviations that Franklin permitted himself. It also affords a contrast in the amounts given. Whereas Franklin allowed 144 livres to those around Vergennes, Grimm allotted 96, and so on in proportion, his total being not much more than half of Franklin’s, or 192 livres as compared with 336. This contrast need not be taken as evidence that the representative of the newest of nations felt obliged to manifest his country’s status by excessive generosity. A more plausible assumption is that Franklin found this course necessary because he was Franklin, universally admired: certainly in making his farewell gifts he exceeded the established conventions because he himself had been so handsomely treated by the king.
Thus in requesting information of young Franklin in 1790—in a letter written after Otto had opened up in conversation the subject of a “marque de souvenir et d’estime” for La Luzerne but before the chargé’s confidential letter had been received—Jefferson employed a circumlocution when he said “we are now about making up our minds as to the presents … proper for us to give to diplomatic characters.” His own mind had long been fixed, and the policy now being taken up was far from voluntary. With such information in hand as he was able to obtain quickly, he drew upon Adams’ experience in Holland for the basic design of the gift and upon his own inclination for mathematical precision free of inflexibility for the value to be incorporated in it. The extraordinary speed with which Jefferson moved to meet Otto’s strong overture on a subject to which the secretary had personal as well as official aversion is an eloquent testimony to his desire to avoid any deterioration in the bonds between the United States and France. Within ten days after receiving Otto’s confidential letter, Jefferson had caused the policy to be established, had gathered the necessary information, had formulated the governing rule, had stated the requirements for the  design of the diplomatic medal, and had set the machinery in motion for procuring it.
He drafted a letter of official appreciation and notification to La Luzerne and submitted it to Washington for approval. Washington himself had written to La Luzerne, but as a private citizen, when De Moustier arrived as his successor, telling his fellow member of the Cincinnati that “the residence of no public Minister will ever be longer remembered or his absence more sincerely regretted.” Now he wrote again in equally generous terms. Jefferson evidently handed his official letter to Otto for transmittal. Otto acknowledged it briefly: “Mr. Otto returns his respectfull compliments to His Excellency Mr. Jefferson and acknowledges the receipt of His letter to the Marquis de la Luzerne. He is very grateful for the kind attention his Excellency has paid to his request and will take the earliest opportunity to transmit to the Marquis de la Luzerne this flattering testimony of esteem and regard for his services.”
Neither Otto nor La Luzerne could have accepted at face value the explanation in Jefferson’s communication that this delay in customary recognition was due to the fact that “the former Congress … was closing it’s administration, in order to hand it over to a government, then preparing, on a different model.” Otto, who thought that the former secretary for foreign affairs would have proved “dangereux” to the relations between the United States and France “s’il avoit conservé le département des Affaires etrangeres,” hinted at previous neglect in forwarding to Montmorin Jefferson’s letter to La Luzerne: “Le département des Affaires Etrangeres étant monté depuis l’arrivée de M. Jefferson, le Président des Etats Unis a voulu s’acquitter d’une dette, foiblement payée par l’ancien congrès, en donnant à M. le Mis. de la Luzerne une marque publique de la grande satisfaction que ses services importans ont donnée aux Etats Unis.” Otto added that the president had also written “une lettre très-obligeante de sa main” and that Short had received orders to communicate a copy of Jefferson’s letter to Montmorin with a request that it be shown to the king. Jay had known since 1785, though unofficially, that La Luzerne would not return to the United States as minister. But in that period of almost four years before the new government came into being he had not found opportunity to recommend what Jefferson pressed through in less than two weeks. This could scarcely have originated from lack of familiarity with the well-established diplomatic convention, for Jay himself, as a departing envoy, had been the recipient of a royal present. Nor could it have been owing to the secretary’s unfamiliarity with various medallic  enterprises set on foot by Congress under the Articles of Confederation, since he was the channel through which some were being executed. The distinguishing element between the attitude of the new secretary of state and that of the former secretary for foreign affairs was that their motivations operated with different force and in opposite directions.
There is no evidence that La Luzerne ever acknowledged Jefferson’s letter, though he did that of Washington. At the moment that the secretary of state was forming this mark of esteem for him, La Luzerne was telling Gouverneur Morris in London—much to the latter’s surprise even though he himself was not enchanted by Jefferson—that he had “much Contempt [for Jefferson] as a Statesman, and as one who is better formed for the interior of Virginia than to influence the Operations of a great People.” For good measure the French minister brought in the name of William Short and said that he was “fou and rendered so by Jefferson.” There were reasons for this animus, but if La Luzerne had lived and received the medal, his respect for protocol would no doubt have caused him to acknowledge it in proper terms. Unhappily this first medallic mark of esteem for a foreign diplomat never came to him, for the envoy died in London on 14 Sep. 1791 before Augustin Dupré had executed it. He died in such circumstances that his personal effects were sold at auction, even including the emblem of the Society of the Cincinnati, which was purchased by Gouverneur Morris.
Thus, ironically failing in its primary object and succeeding only with De Moustier, its secondary beneficiary, Jefferson’s involuntary acquiescence in the time-honored custom gratified him only by being short-lived as a policy. This, too, was unplanned and unexpected: it happened as perhaps the only comforting circumstance that Jefferson could have derived from the embassy of Edmond Charles Genet, for whom such a mark of esteem would have been unthinkable. Thus one of the earliest, rarest, and most interesting of medals issued under the authority of the United States was both created and terminated during the administration of the first secretary of state. Both events were unpremeditated by him, but only the last could have been conformable to his wishes. The early demise of his first policy, even so, was a small gratification during the critical year 1793, for that policy dealt with what Jefferson must have regarded as a trivial and indeed unbecoming convention.
It is worthy of note, however, because Jefferson himself, despite his reliance on the constitutional prohibition against presents bestowed by kings and princes on American public officers, could not avoid an acceptance of the mark of esteem that diplomatic convention guaranteed to him. The request by Otto and the adoption of a policy of implied  reciprocity toward such a custom had effectively removed, as Jefferson quickly realized, “one of the motives” that had prompted his instructions to Short to decline the king’s present. Under the circumstances he could only reverse the self-imposed denial, drawing such satisfaction as he could from the fact that the livelihood of the introducteur and the secrétaire des ambassadeurs depended upon such honoraria. Jefferson could regard his acceptance of the king’s gift as justified by long established custom, expecting thereby to have the precedent set by Congress in the case of Arthur Lee govern his own situation and, of course, to have his payment of 2000 livres to Tolozan and Séqueville credited in his account with the United States as legitimate disbursements of public funds. This was a course that experience prior to the enactment of the constitutional prohibition seemed to sanction. On the other hand, Jefferson could elect to make a private, extra-official interpretation of the transaction in which the king, himself, and the two functionaries were involved. In plain terms he could deny that the indubitable royal gift was a gift, coming from one sovereign to him as the representative of another sovereign. This was, of course, a fiction, but it was a fiction under which he could convert what the king and the entire diplomatic corps regarded as a present to him into a gratuity to the monarch’s court attendants, thereby making himself merely a channel of communication instead of a recipient. In a word, Jefferson could disregard the express command of the constitution or he could follow its stipulation. He stood between two equally disagreeable choices: that of being “laid on the gridiron of debate in Congress for … such paltry purpose,” and that of deceiving himself by a fiction—and of attempting the necessary concealment that would demonstrate its fictional nature beyond all doubt. In reality, then, what Otto presented the new secretary of state was a constitutional and moral dilemma that could only have resulted, for him, in great travail of spirit. Involving as it did the relations of two nations to which, in official policy as well as in personal ideals, Jefferson was profoundly committed, this was a matter neither trivial nor paltry.
  He chose the fiction, the attempt at concealment, and the disregard of the constitutional requirement. This was a bold choice to which he was driven, for the risks of exposure were great, communication being in the state it was and Short being not the most discreet of emissaries. The extraordinary pains taken by Jefferson to have the diamonds removed from the king’s gift; to have them sold surreptitiously in Paris, London, or Amsterdam; to cause the proceeds to be deposited to his account to cover the 2000 livres paid to Tolozan and Sequeville; and to see that the picture, snuff box, or whatever the king’s gift might prove to be brought back by a safe conveyance, under seal so that even its conveyor would not know it to be the husk left of the original present—all these precautions demonstrate well enough the sense that Jefferson entertained of the true nature of his choice. So, too, does the uniquely  microscopic text en clair for the cyphered instructions to Short. The transaction was handled through Jean Antoine Gautier, a partner in Grand & Cie., who with his own hands separated the diamonds from the frame containing the print of Louis XVI that was the king’s present. Short sent the emasculated gift to America by Petit, who did not know its contents. The diamonds fetched 9,405 livres, so that Jefferson realized approximately 260 louis over and above the presents to the two functionaries. The fiction was a profitable one, and its nature was never disclosed. Short was extremely discreet on this occasion.
